Andrews, Judge.
These cases are companion cases arising out of an accident at a construction site. The parties admit that these cases and a third case, which was before this court, Ruiz v. Pardue, 204 Ga. App. 566 (420 SE2d 1) (1992), involve identical facts. All the cases involve the appeal of the grant of summary judgment to defendants Alton Pardue and Scaffolding & Shoring Systems, Inc., the denial of appellants’ cross-motions, and the enumerations of error raised in the three cases are identical.
On September 6,1991, the parties entered into a stipulation, filed in the court below, in which they claimed that the two cases here should be consolidated with the Ruiz case. According to the stipulation, “all three cases arise from the same construction accident and involve the same defendants, the same attorneys, the same legal issues, and identical pleadings.”
A notice of appeal was filed in Ruiz on May 30,1991. The notices of appeal in these cases were filed on September 5, 1991. On April 3, 1992, all of the parties in Case No. A92A1307, Mayo-Torres, filed a motion to consolidate that case with Avelar and Ruiz. The Mayo-Torres and Avelar cases were consolidated. On April 6, 1992, an opinion issued in Ruiz. On April 7, 1992, the parties filed a motion to consolidate the instant cases with the Ruiz case. In that motion, the parties requested that for purposes of the appeal they be relieved of their obligations to file any additional briefs and stated that it was not necessary to present other arguments.
Although this court was unable to consolidate these cases with Ruiz, in which an opinion had already issued, the resolution of those cases is controlled by this court’s opinion in that case, Ruiz v. Pardue, supra, in which certiorari was granted and which is now pending in the Supreme Court. Accordingly, as in Ruiz, we hold that the trial court erred in granting summary judgment to Pardue and that the trial court did not err in granting summary judgment to Scaffolding & Shoring Systems, Inc.

Judgments affirmed in part, reversed in part.


Birdsong, P. J., and Beasley, J., concur.

*683Decided November 23, 1992 —
Reconsideration denied December 9, 1992
Clark & Smith, P.C., Craig T. Jones, Thomas C. Blaska, for appellants.
Heyman & Sizemore, William B. Brown, William H. Major, Long, Weinberg, Ansley & Wheeler, Robert D. Roll, for appellees.